Citation Nr: 0834265	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

The appeal originally encompassed two additional issues: 
entitlement to an evaluation in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

In June 2007, the RO issued a rating decision that increased 
the evaluation for the PTSD to 70 percent and granted a TDIU 
rating; in October 2007 the veteran notified VA in writing 
that he was withdrawing those two issues from appeal.  The 
title page accordingly reflects the only issue remaining 
before the Board.  

The veteran was scheduled to testify before the Board in a 
hearing at the RO in March 2008 but he failed to appear.  He 
has asked that the hearing be rescheduled, citing confusion 
over the date.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran was scheduled to testify before the Board in a 
hearing at the RO in March 2008 but he failed to appear.  The 
veteran has requested the hearing be rescheduled, citing 
confusion regarding the dates, and the Board has granted that 
request.  

Accordingly, the case is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 20.704 (2007).  Then, the 
RO should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

